PER CURIAM.
As ordered by the Supreme Court of Alabama, 435 So.2d 76, that aspect of the decision of this court, 435 So.2d 72, in the above styled cause holding that James L. Ross, Sr., John G. Mayo, and Clyde W. Webster were not entitled to unemployment compensation benefits is set aside and a judgment entered directing the trial court to set aside its judgment that these persons were not entitled to unemployment compensation benefits and to enter a judgment awarding them such benefits as they are entitled to receive under the decision of the supreme court in this case.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
All the Judges concur.